PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/746,757
Filing Date: 17 Jan 2020
Appellant(s): CHEN et al.



__________________
Richard Dunning
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant Remarks:
Applicant respectfully submits that the documents applied in the Office Action fail to teach or suggest "responsive to determining that the accuracy rate does not meet the preset requirement, reducing the sampling rate, labeling the data samples in the subset with the determined labels for the data samples in the subset, and moving the subset from the first set of data samples to the second set of data samples" and "after the accuracy rate meets the preset requirement, labeling the remaining data samples in the first set with the associated learning labels," as recited by Applicant's independent claim 1. 
The Examiner relies upon Tobias to allegedly teach these elements. Tobias appears to disclose methods for predicting the accuracy of DNA base identifications and determining a quality characterization for predicted DNA base identifications within at least one of subset of the group based on the comparison and determined sampling characteristic. Tobias at [0006- 0009]. 
The Examiner relies upon Tobias' "sampling characteristic" to allegedly teach Applicant's claimed "sampling rate", and relies upon Tobias' "quality characterization" to allegedly teach Applicant's claimed "accuracy rate". Office Action at page 8. Applicant respectfully disagrees. In 
Applicant's sampling is used to control the sampling of the first set of data samples ("sampling the first set of data samples at a sampling rate"), and is modified according to an accuracy rate and a preset requirement ("iteratively performing the following steps until an accuracy rate meets a preset requirement:"; "responsive to determining that the accuracy rate does not meet the preset requirement, reducing the sampling rate"; and "after the accuracy rate meets the preset requirement, labeling the remaining data samples in the first set with the associated learning labels"). 
In all of Tobias' embodiments, the sampling characteristic describes the training data: "determine a sampling characteristic for each subset of the group based on training data within the respective subset" or "determining a sampling characteristic for each subset of the group based on training data within the respective subset". Id. (emphasis added). 
Tobias does not describe modifying the sampling characteristic, much less modifying the sampling characteristic based on the quality characterization. Instead, Tobias describes the opposite: In Tobias, the quality characterization is based on the sampling characteristic: "determine a quality characterization for predicted DNA base identifications within at least one of subset of the group based on the comparison and determined sampling characteristic" or "determining quality characterization for predicted DNA base identifications within at least one of subset of the group based on the comparison and determined sampling characteristic". 
Id. (emphasis added). 

Examiner Response:

Further, the examiner notes that the quality characteristic is adjusted. As the Appellant noted above, the quality characterization is based on the sampling characteristic. Therefore, in order to adjust the quality variable, the system adjusts the sampling characteristic value to improve the accuracy of the quality variable. Refer to paragraph [0051]. The examiner notes Tobias teaches the method of determining a sampling characteristic which is a value or number of data points for each subset. Then, it decides which subsets to use based on the accuracy it is trying to achieve. The examiner reads this process as adjusting a sampling rate by selecting the number of data points desired.

Appellant Remarks:
The Examiner appears to rely upon Tobias' "error probability" and/or "confidence characteristic" to allegedly teach Applicant's claimed "accuracy rate" and/or "preset requirement". Office Action at page 8. Applicant respectfully disagrees. 
Tobias mentions "error probability" only twice, at [0049]. In that paragraph, Tobias 
states an error probability may be identified and selected or assigned, but nothing more. The "confidence characteristic" is mentioned only thrice, and is merely described as being similar to 
Furthermore, at no point does Tobias describe comparing the sampling characteristic, the quality characterization, the error probability, or the confidence characteristic to each other, much less taking any action based on such a comparison. 
Rezagholizadeh, lyengar, and He fail to remedy this defect. For at least these reasons, Applicant respectfully requests the rejection of claim 1 be reconsidered and withdrawn. 
B. Independent Claims 9 and 15 
Applicant has amended the remaining independent claims 9 and 15 to recite elements similar to those described above regarding claim 1. Accordingly, for at least the reasons given regarding claim 1, Applicant respectfully requests the rejections of claims 9 and 15 be reconsidered and withdrawn. 

Examiner Response:
 	The examiner respectfully disagrees, the sampling characteristic is determined then used to adjust the quality characterization. The quality characterization is based on the sampling characteristic. The examiner notes that the sampling characteristic directly impacts the accuracy as stated in paragraph [0049] “One skilled in the art will appreciate that as the amount of available data increases, the width of a confidence interval can decrease, leading to a more precise estimate of error. This further allows regions of lower error probability to be identified and selected.” The sampling characteristic comprises a confidence value which is used to adjust the quality.

Appellant Remarks:
C. Dependent Claims 
The dependent claims are patentable in their own right, and also by their dependence on patentable independent claims. Accordingly, Applicant respectfully requests the rejections of the dependent claims be reconsidered and withdrawn. 

Examiner Response:
Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Appellant Remarks:
D. Dependent Claim 8 
Assuming arguendo that it was deemed legally proper to combine the references relied upon in the manner alleged by the Examiner (which Applicant explicitly does not concede), the references, even if combined, fail to disclose, teach, or suggest each and every feature of claim 8, which recites (emphasis added): 
The method according to claim 5, wherein, if the set of to-be-processed 
data samples comprise data samples without labels, inputting the set of to-be-processed data samples into the GAN to obtain the set of generated data samples with the distribution that is the same as the distribution of the set of to-be-processed data samples comprises: inputting the features of the set of to-be-processed data samples into the GAN to obtain a set of generated data 
labels. 
Applicant respectfully submits that the documents applied in the Office Action fail to teach or suggest "wherein the data samples in the set of generated data samples do not have labels," as recited by Applicant's dependent claim 8. 
The Examiner relies upon Rezagholizadeh at [0008] to allegedly teach these elements. Office Action at pages 17-18. Tobias appears to disclose methods for predicting the accuracy of DNA base identifications and determining a quality characterization for predicted DNA base identifications within at least one of subset of the group based on the comparison and determined sampling characteristic. Tobias at [0006-0009]. Rezagholizadeh at [0008] states (emphasis added): 
According to a first aspect is a method for training a generative adversarial network (GAN) that includes a generator comprising a first neural network and a discriminator comprising a second neural network. The method includes outputting, from the first neural network, generated samples derived from a random noise vector; inputting, to the second neural network, the generated samples, a plurality of labelled training samples, and a plurality of 
unlabelled training samples; and outputting, from the second neural network, a predicted continuous label for each of a plurality of the generated samples and unlabelled samples. 
From this paragraph it is clear that what is output from the first neural network are generated samples, labelled training samples, and unlabeled training samples. These three sample types items are listed separately. Therefore, there is no teaching or suggestion here that the generated samples are unlabeled. 


 Examiner Response:
	The examiner respectfully disagrees, Rezagholizadeh in paragraph [0008] teaches “the generated samples, a plurality of labelled training samples, and a plurality of unlabeled training samples;”. This teaching satisfies the limitations required by the claim language. The generative adversarial network is directed towards generating unlabeled samples. The Appellant is misinterpreting the system of Rezagholizadeh, based on its ability to predict labels for generated samples. However, that does not mean the generated samples are not unlabeled. Refer to paragraph [0050] of Rezagholizadeh.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.A.S./
Examiner, Art Unit 2127

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner




Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in
any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an
appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely
paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.